DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-20, as presented September 9, 2019, stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 18 of copending Application No. 16/564139 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed computer program is designed to carry out essentially all of the method steps of the ‘139 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expandable  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troxell et al. (US 2021/0007811 A1).
Regarding claim 1, Troxell teaches a surgical system as at figs. 1, 2, 6A, 10C, and 20A-E, comprising: 
a trial 58 (see e.g. [0063], fig. 6A) connected with a first image guide 52 oriented relative to a sensor in 30 to communicate a signal representative of the trial 58 relative to a patient anatomy (e.g. being tracked by 26 as in fig. 2 [0054]); 
a tracking device 12 including the sensor 30 and communicating with a processor to generate a storable image of the trial relative to the patient anatomy [0057] for display from a monitor 20 [0058]; and 
a spinal implant (not shown; discussed coupling to 98 in fig. 10C at [0070]) connected with a second image guide 82 oriented relative to the sensor 30 [0073] to communicate a signal representative of the spinal implant relative to the patient anatomy [0073], the sensor 30 receiving the signal of the second image guide 82 and communicating with the processor to generate an image of the spinal implant in real time for display from the monitor in a configuration to align the spinal implant in real time with the stored image of the trial. [0073]
Regarding claim 2, as at [0098], [0101], the size of the image of the trial is adjustable via the display from the monitor 20. 
Examiner takes the position that and/or is an ‘alternative’ limitation, which limitation is met once any one of the alternatives is met. 
Examiner notes alternative embodiment including a ‘expandable trial’ 390 (e.g. fig. 31A-B)
Regarding claim 3, the display 20 includes a GUI for adjusting the size of the trial. 
Regarding claims 4, 6 and 7, anything capable of being observed to construe some information is considered an ‘indicia’. The shape and size of the trial 58 as at fig. 7A is considered to be an indicia based on the curved formation being capable of indicating orientation or size of the trial relative to patient anatomy on the monitor 20. The shape is considered an “axial indicia” based on the fact that it extends along an axis of the device. 
Regarding claims 8 and 9, examiner notes at fig. 7B, that the trial includes a formation thereon. That configuration is considered to be a fin and/or an axial oriented column (aligned with some axis of the trial 58). 
Regarding claims 11 and 12, the configuration of the device is further considered to be lateral indicia since it indicates where the sides of the trial are. 
Regarding claim 13, the trials can be substituted and chosen in the software to display different trials. [0105]
Regarding claim 14, the spinal implant is selected from a plurality of alternately sized and/or configured spinal implants according to the image of the trial [0098], [0085], [0101], [0102].
Regarding claim 15, an expandable surgical driver 102 is attached to the second image guide and spinal implant. 
Regarding claim 16, Troxell teaches a system comprising: 
a tangible storage device (a component of 12) comprising computer-readable instructions; 
an image guide 52 being oriented relative to a sensor 30 for positional tracking of one or more trials 58, one or more spinal implants 100 and/or a patient anatomy 2; 
and a processor (a component of 12), executing the instructions in operation of the system for: 
imaging at least one trial with the patient anatomy [0058], [0095]; 

displaying the image from a computer monitor 20 [0105]; 
imaging at least one spinal implant with the patient anatomy [0105]; and  25Case No.: C00019177.US01 
aligning the at least one spinal implant with the image via a display from the computer monitor [0105].

Regarding claims 17 and 18, a size of the image of the trial is adjustable via the display from the computer monitor 20 [0098]. The display 20 includes a GUI for making the adjustment [0101].
Regarding claim 19, anything capable of being observed to construe some information is considered an ‘indicia’. The shape and size of the trial 58 as at fig. 7A is considered to be an indicia based on the curved formation being capable of indicating orientation or size of the trial relative to patient anatomy on the monitor 20. 
Regarding claim 20, the claim is considered substantially similar to claim 16. All subject matter indicated therein is not duplicated here. An image guide 52 is included in the system. Steps of removal and application of additional trials are discussed at [0105]. Lateral procedures are contemplated [0063]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troxell et al. (US 2021/0007811 A1) in view of Howard et al. (US 2016/0175108 A1).
Regarding claim 5, the limitations of claim 4 were taught by Troxell, but Troxell does not teach inclusion of radiopaque markers in the trial. 
Howard teaches vertebral implants and trials (abstract). Howard further teaches inclusion of radiopaque materials therein [0037]. It is examiner’s position that those materials can be considered to be markers. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate radiopaque materials into the Troxell trial device, as suggested by Howard, in order to have the device be capable of being visualized by X-ray during a surgical procedure. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799